DETAILED ACTION
Claims 1-20 are considered in this office action. Claims 1-20 are pending examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are  rejected on the ground of non- statutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. US 10902733. Although the claims at issue are not identical, they are not patentably distinct from each other because at least the pending independent Claims are more narrower than the parent claims which were allowed. Hence, the pending claims would be obvious in view of US Patent 10902733 and hereby is being rejected on the grounds of non-statutory double patenting. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are :
Borley et al. (US2016/0239803)  which discloses proposed is an autonomous vehicle (AV) for delivering an item to a recipient at a delivery location in a trusted manner. The AV includes: a sensor system adapted to detect, while the autonomous vehicle is travelling to the delivery location, a value of a property of at least one of: the autonomous vehicle, and the item. The AV further includes a data store adapted to store authentication data for verifying the trustworthiness of the item, the authentication data being based on the value detected. The AV further includes a recipient verification unit adapted to verify the identity of the recipient and to generate a verification signal indicative of whether the identity of the recipient is verified. The AV further includes a communication unit adapted to communicate stored authentication data to an authentication system for verification.
Gong et al. (US 9412278) which discloses systems and methods for UAV safety are provided. An authentication system may be used to confirm UAV and/or user identity and provide secured communications between users and UAVs. The UAVs may operate in accordance with a set of flight regulations. The set of flight regulations may be associated with a geo-fencing device in the vicinity of the UAV.
Borri et al. (US2014/0163852) which discloses a method for allowing missions of unmanned aerial vehicles (UAV), in particular in non-segregated air space, includes the steps of: prearranging a flight plan by an operator of an unmanned aerial vehicle; verifying, by a management and control body, that the flight plan is compatible with other flight plans of other aerial vehicles, and, if necessary, modifying the flight plan so as to prevent any collisions with the other aerial vehicles, wherein the following steps are carried out: encrypting the flight plan, by the management and control body, with a private key of the management and control body, so as to obtain an encrypted flight plan; encoding the encrypted flight plan with a public key of the unmanned aerial vehicle for which the flight plan is intended, so as to obtain an encrypted and encoded flight plan.
Arwine (US 9651944) which discloses unmanned aerial vehicle (UAV) piloting authorization implementations are presented that authorize a pilot to operate a UAV in regulated airspace. In general, a UAV authorization system is employed which incorporates a control authorization unit into a UAV controller device and a control instruction authentication unit into a UAV. The control authorization unit obtains a signed digital certificate associated with a UAV pilot, checks that it is signed by a trusted signatory, and then determines that it is currently valid using cloud or server based validation service. If the digital certificate is currently valid, the pilot is allowed to initiate control instructions via the UAV controller device. The signed digital certificate is attached to any control instructions initiated by the pilot before transmission to the UAV. The control instruction authentication unit goes through a similar procedure to authenticate any received control instruction before allowing the UAV to execute the instruction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218. The examiner can normally be reached M-F:0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDHESH K JHA/Primary Examiner, Art Unit 3668